Title: To George Washington from Macarty de Marteigne, 18 July 1786
From: Macarty de Marteigue (Marteigne), ——
To: Washington, George



My Lord
Baltimore 18th July 1786

As a Father to this Country, You ought to be One, to those who had the Honour of defending it, I Served under the Command

of Monsr le Compte, d’estaing, & was afterwards aboard the Ship of Monsr le Marquis de Vaudreuil: My Brother Commanded the Magnifique, which the Pilote unluckily lost in Boston River, he has at the Same time the happiness to be adorned with your Order, whc. I have not had. I now find myself, My Lord, in this Country by the loss of a Ship, whc. I was aboard of, & whc. Going into the Missisipi, without knowing that New Orleans belongs at present to the Spaniards; a person is thought little of in this Country, when in Distress, but that whc. embarrasses me most, is being without Succour in this Country. I have had the Honour of Seeing the French Consul, who has not made me the least offer of Assistance, I hope more, from Addressing myself to you, My lord, & am perswaded that you will make me an Offer of your Assistance, & will not Abandonn a person in Distress, & with these Sentiments, I have the Honour to be your Excellys My lord Very Hble & Obedt servt

le Chevalier Macarty, Macteigue

